Citation Nr: 1409880	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include sinusitis, right-sided chronic rhinosinusitis, inferior turbinate hypertrophy, and allergic rhinitis.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection a migraine headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to October 1984 and from April 2003 to May 2004, including an overseas tour of duty in support of Operation Iraqi Freedom.  He also had extensive non-active military service in the Alabama Army National Guard.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was later transferred to the RO in Montgomery, Alabama.

In November 2010, the Veteran testified before the undersigned at a hearing conducted at the Montgomery RO.  A transcript (Tr.) of the proceeding is of record.

The Board recognizes that the first issue on appeal was initially limited to service connection for sinusitis.  Notably, however, that claim encompasses symptoms of nasal congestion and breathing difficulties, which have been found to comport with diagnoses of right-sided chronic rhinosinusitis, inferior turbinate hypertrophy, and allergic rhinitis.  The Veteran's is not separately service connected for any of those diagnoses and, thus, the Board has included them within the scope of this appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when determining the scope of an issue on appeal, VA has a duty to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).



In January 2011, the Board remanded the above-captioned claims for additional evidentiary development.  Unfortunately, that development is not yet complete and the appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that his respiratory, hypertensive, and migraine headache disorders were all "completely under control" prior to his second period of active service, but then proceeded to worsen during such service.  See Board Hearing Tr. at 2-3.  In particular, he asserts that those disorders were exacerbated by changes in diet and climate, as well as stress, which he experienced during his wartime deployment in Iraq.  See Board Hearing Tr. at 2-3.  As such, the Veteran maintains that service connection is warranted for all three disorders under a theory of aggravation.  Before the Board can decide the merits of his claims, however, further development is needed.  See 38 C.F.R. § 19.9 (2013).  

I.  Clarifying Opinion

Pursuant to the Board's January 2011 remand, the Veteran was afforded a March 2011 VA examination, which yielded medical opinions that were unfavorable to his service-connection claims.  Nevertheless, it would be premature for the Board to deny his claims solely on the basis of those opinions, which were predicated on incomplete facts and incorrect legal standards.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise lacks probative value). 

For example, in the opinion regarding the respiratory disorder, the examining VA clinician essentially determined that the Veteran had no such current disability, but then declined to reconcile that finding with the contrary evidence of record.  See March 2011 VA Examination Report at 5.  Such evidence includes the Veteran's extensive reports of treatment for nasal congestion and breathing problems, which culminated in his October 2005 sinus surgery.  See April 2005 Computed Tomography (CT) Head Scan (revealing sinus polyps); Report of October 27, 2005, Right Maxillary Antrostomy with Bilateral Inferior Turbinoplasty (noting preoperative and postoperative diagnoses of right-sided chronic rhinosinusitis with inferior turbinate hypertrophy).  

Although the above outpatient treatment and surgery reports predate the Veteran's claim for service connection, they nonetheless have bearing on whether the threshold element for such benefits (current disability) has been met in his case.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (extending the definition of "current disability," set forth in McClain v. Nicholson, 21 Vet. App. 319 (2007), to include a recent diagnosis predating the filing of a claim).  Also relevant to this inquiry are the subsequent reports of outpatient treatment for allergic rhinitis, which have been generated throughout this appeal.  See e.g. December 2011 VA Outpatient Treatment Note (indicating that Veteran is currently on prescription inhaler regimen for allergic rhinitis).

Accordingly, as the foregoing evidence was not sufficiently addressed in the March 2011 examination report, the Board requests that, on remand, the reviewing VA clinician issue an addendum opinion that reconciles such evidence in determining whether the Veteran has one or more current respiratory disorders for which service connection may be granted.  See 38 C.F.R. §4.1 (2013) (noting that a thorough evaluation of the evidence of record is vital to ensure a fair evaluation of a claim).  

Additionally, the above VA examiner should comment on whether any respiratory disorder found to be present represents an aggravation of the Veteran's preexisting sinusitis.  Notably, that particular disorder was documented when the Veteran entered his second period of active service.  See January 2003 Pre-Deployment Examination (indicating that the Veteran was prescribed Allegra for a sinus disorder).  It follows that the presumption of soundness does not attach with respect to that disorder in the context of that specific period of service.  See 38 U.S.C.A. § 1111 (outlining the presumption of soundness, whereby a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service).  Instead, the presumption of aggravation applies.  See 38 U.S.C.A. § 1153 (directing that a preexisting injury or disease will be considered to have been aggravated by active service where there is an in-service increase in disability, unless there is a finding that the increase in disability is due to the natural progress of the disease).  

Conversely, the presumption of soundness does apply to the Veteran's sinusitis in the context of his initial period of active service.  That presumption also extends to his other respiratory disorders (to the extent any exist) with respect to both periods of active service.  For this reason, the VA examiner should also address whether one or more such disorders are causally related to any applicable aspect of the Veteran's active service under a direct theory of entitlement.  See Wagner v. Principi, 370 F.3d 1089, 1096 (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).

Similarly, the above VA examiner should apply the criteria of 38 U.S.C.A. § 1153 to the Veteran's claim for hypertension, which was also noted at the time of his second entry into active service.  See January 2003 Pre-Deployment Examination (noting that the Veteran was prescribed Atacand for high blood pressure).  The VA examiner should then comment on whether that disease is etiologically related to the Veteran's initial period of active service under a direct theory of entitlement.  Such findings were not contained in the prior VA examination report and, thus, are necessary to ensure substantial compliance with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In addition, the VA examiner should clarify the etiology of the Veteran's migraine headaches, which, while not expressly noted on his January 2003 pre-deployment examination, were documented in earlier medical records.  See e.g. October 2001 Annual National Guard Medical Examination (indicating that the Veteran had been prescribed medication for migraines).  Tellingly, the Veteran has indicated that his earlier migraines were attributable to his nonservice-related stress from a prior divorce, which had resolved by the time of his Iraq deployment.  See March 23, 2005, VA neurology consultation (noting that the Veteran, by his own admission, started experiencing headaches in 1998 due to his divorce and concurrent financial problems).  In light of the Veteran's admission, it remains unclear whether the presumption of soundness has been rebutted with respect to his migraine headaches and whether they are etiologically related to his active service, either on the basis of direct incurrence or aggravation.  See Wagner, 370 F.3d at 1096.  The VA examiner has yet to sufficiently address those questions and, thus, should do so on remand.  See Barr, 21 Vet. App. at 311; see also Stegall, 11 Vet. App. at 271.

Finally, given the Veteran's assertions of ongoing VA treatment for respiratory problems, hypertension, and migraine headaches, reasonable efforts should be made to obtain all records of such treatment generated since January 3, 2012 (the date of the most recent records associated with the paper and electronic claims file).  See 38 C.F.R. § 3.159(c)(2) (2013); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment for respiratory, hypertensive, and migraine headache disorders administered at the Tuscaloosa and Montgomery, Alabama, VA Medical Centers since January 3, 2012 (the date of the most recent records associated with the Veteran's Virtual VA eFolder).

All development efforts should be documented in the paper claims file and/or the Virtual VA eFolder.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).
2.  After completing the foregoing development to the extent possible, request a records review and addendum opinion from the March 2011 VA examiner (or another examiner if the March 2011 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a)  State whether the Veteran currently suffers from a sinus disorder.

(b)  If a sinus disorder is diagnosed, state whether this disorder "clearly and unmistakably" existed prior to service.

(c)  If a sinus disorder clearly and unmistakably existed prior to service, did this disorder "clearly and unmistakably increase in severity beyond its natural progression during service"?
 
(d)  Is it at least as likely as not (50 percent or greater) that any other current respiratory disorder was caused or aggravated by any aspect of the Veteran's first or second period of active service?  In responding to this question, please consider all respiratory disorders that were diagnosed either during or within close proximity of the current appeals period, to specifically include the sinusitis, right-sided chronic rhinosinusitis with inferior turbinate hypertrophy, and allergic rhinitis documented in the Veteran's VA medical records.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance").

(d)  State whether the Veteran currently suffers from hypertension.

(e)  If hypertension is diagnosed, state whether this disorder "clearly and unmistakably" existed prior to service.

(f)  If hypertension clearly and unmistakably existed prior to service, did this disorder "clearly and unmistakably increase in severity beyond its natural progression during service"?

(g)  State whether the Veteran currently suffers from migraine headaches.

(h)  If migraine headaches are diagnosed, state whether this disorder "clearly and unmistakably" existed prior to service.



(i)  If the answer to question (h) is "Yes," then is it clear and unmistakable (i.e., undebatable) that the Veteran's current migraine headaches were not aggravated by his second period of active service? 

(j)  Is it at least as likely as not (50 percent or greater) any migraine headaches, which did not preexist the Veteran's second period of active service, had their onset in, or is otherwise related, to such service?

(k)  Is it at least as likely as not (50 percent or greater) that any migraine headaches had their onset in, or are otherwise related to, the Veteran's initial period of active service?

For purposes of this remand, the VA examiner should expressly consider the Veteran's complaints of changes in diet, climate, and stress levels during his second period of active service (when he was deployed to Iraq), as well as his reports of concurrent sinus irritation and chronic allergies, treatment for high blood pressure, and worsening migraine headaches.  Moreover, the examiner should accept those assertions as true, unless he can identify clear medical evidence that contradicts the Veteran's account.

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

